J. S33033/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

VICTOR JAMES SANTARELLI, III,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                        Appellant        :
                                         :
                   v.                    :
                                         :
THE ESTATE OF JOSEPH JOHN                :
ABDA, III, JOSEPH ABDA,                  :
ACTING ADMINISTRATOR OF THE              :           No. 72 MDA 2019
ESTATE OF JOSEPH JOHN ABDA, III          :
AND MARIA ABDA                           :


             Appeal from the Order Entered December 12, 2018,
            in the Court of Common Pleas of Lackawanna County
                      Civil Division at No. 2018-CV-4473


BEFORE: LAZARUS, J., OTT, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.: FILED: OCTOBER 18, 2019

      Victor James Santarelli, III, appeals from the December 12, 2018 order

entered in the Court of Common Pleas of Lackawanna County granting the

preliminary objections filed by The Estate of Joseph John Abda, III,

Joseph Abda, Acting Administrator of The Estate of Joseph John Abda, III and

Mary Abda (collectively, “the Estate”) and dismissing appellant’s complaint

with prejudice.1 We affirm.

      The trial court set forth the procedural history as follows:


1  We note that in a per curiam order filed February 5, 2019,
Tamara Santarelli, appellant’s wife, was stricken by this court as an appellant
in this appeal as she was not a party in the underlying case. (Per curiam
order, 2/5/19.)
J. S33033/19


          On    September       28,    2018,    [appellant]  and
          Tamara Santarelli filed a civil Complaint against [the
          Estate]. At the time of the filing of the Complaint,
          Tamara Santarelli listed her address as SCI
          Cambridge Springs. The [Estate] filed Preliminary
          Objections to said Complaint on October 16, 2018.
          One of the [Estate’s] Preliminary Objections
          questioned the status of Ms. Santarelli as a party to
          this action, in that, despite not being included on the
          Writ of Summons filed in this matter, she maintains
          nevertheless that she is a proper Co-Plaintiff in this
          action. Tamara Santarelli signed her own name on
          the Complaint as a Plaintiff, and she signed
          [appellant’s] name to that document as well.

          The Office of the Court Administrator of Lackawanna
          County sent a scheduling notice regarding oral
          argument on the Preliminary Objections on
          October 24, 2018 to [appellant] at his Jessup, PA
          residence, to Ms. Santarelli at her prison mailing
          address in Cambridge Springs, and to defense counsel
          John McGovern, Jr. at his Scranton, PA office. Said
          notice indicated that “Judge Tom Munley will hear oral
          argument on [the Estate’s] Preliminary Objections on
          December 11, 2018 at 10:00 a.m.” at the Lackawanna
          County Courthouse in Courtroom Six. On the day and
          time of the scheduled argument regarding the Estate’s
          Preliminary Objections, neither [appellant] nor
          Tamara Santarelli attended. Ms. Santarelli was likely
          still incarcerated, and [the trial c]ourt reviewed and
          considered the assertions and legal arguments she
          presented in the documents she filed in this civil
          action.     Defense counsel appeared and offered
          argument on the merits of the Preliminary Objections,
          and [the trial c]ourt then ruled in favor of [the Estate],
          signing an Order which granted the Preliminary
          Objections and dismissed the case with prejudice. All
          parties later received a copy of this Order by mail,
          which was sent from chambers.




                                    -2-
J. S33033/19

Trial court opinion, 1/22/19 at 1-2.2 Appellant filed pro se a timely notice of

appeal. The trial court did not require appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). However, the

trial court filed a Rule 1925(a) opinion.

      Appellant raises 15 issues for our review.3    (See appellant’s brief at

3-5.) Appellant’s issue, “[d]id the trial court err in dismissing [a]ppellant’s

complaint?” is, however, dispositive.

      Appellant claims the trial court erred in dismissing the complaint with

prejudice when it granted the preliminary objections. (Id. at 41-52.)

            Our standard of review of an order of the trial court
            overruling or granting preliminary objections is to
            determine whether the trial court committed an error
            of law. When considering the appropriateness of a
            ruling on preliminary objections, the appellate court
            must apply the same standard as the trial court.

Gross v. Nova Chem. Services, Inc., 161 A.3d 257, 262 (Pa.Super. 2017)

(citations and brackets omitted).


2 The trial court opinion does not contain pagination; for the ease of our
discussion, we have assigned each page a corresponding number.

3  We note that several of the issues raised refer to documents as having been
filed by appellant. For example,

            Did the trial court err in refusing to directly respond
            to [a]ppellant’s and Tamara Santarelli’s Motion to Join
            and Motion to Extend Time to File Complaint, filed on
            or about September 4, 2018?

Appellant’s brief at 3, ¶ 1. A review of the record reveals that those documents
were, in fact, signed by and filed by only Tamara Santarelli, who is not a party
to this action.


                                      -3-
J. S33033/19

      Pennsylvania Rule of Civil Procedure 1024(a) states, in pertinent part,

as follows:

              Rule 1024. Verification

              (a)    Every pleading containing an averment of fact
                     not appearing of record in the action or
                     containing a denial of fact shall state that the
                     averment or denial is true upon the signer’s
                     personal knowledge or information and belief
                     and shall be verified. . . .

              ....

              (c)    The verification shall be made by one or more
                     of the parties filing the pleading . . . .

Pa.R.Civ.P. 1024(a) & (c). The term “‘verified,’ when used in reference to a

written statement of fact by the signer, means supported by oath or

affirmation or made subject to the penalties of 18 Pa.C.S.[A.] § 4904 relating

to unsworn falsification to authorities.” See Pa.R.Civ.P. 76.

      Pennsylvania Rule of Civil Procedure 1023.1 states, in pertinent part, as

follows:

              Rule 1023.1. Scope. Signing of Documents.
              Representations to the Court. Violation

              ....

              (b)    Every pleading, written motion, and other paper
                     directed to the court shall be signed by at least
                     one attorney of record in the attorney’s
                     individual name, or, if the party is not
                     represented by an attorney, shall be signed
                     by the party.

Pa.R.Civ.P. 1023.1(b) (emphasis added).



                                        -4-
J. S33033/19

      A complaint is a legal nullity, void ab initio, when the complaint is not

signed by the pro se plaintiff and fails to include the essential verification

statement signed by plaintiff.      See Atl. Credit and Finance, Inc. v.

Giuliana, 829 A.2d 340, 344 (Pa.Super. 2003) (citation omitted) (holding

that, the verification requirement is essential to the pleading “because without

it a pleading is mere narration, and amounts to nothing.”); see also Monroe

Contract Corp. v. Harrison Square, Inc., 405 A.2d 954, 958 (Pa.Super.

1979) (holding that, non-compliance with the verification requirement will not

be condoned); Rupel v. Bluestein, 421 A.2d 406, 414 (Pa.Super. 1980)

(stating that, to hold unexplained and unexcused non-compliance with the

verification   requirement     as    unimportant     would     only   encourage

non-compliance by others, and laxity on the part of the lower courts).

      Here, the Estate filed preliminary objections to the complaint for failure

of the complaint to conform to law or rule of court, in the nature of a demurrer

to all counts, and for insufficient specificity. (Estate’s preliminary objections,

10/16/18.) In its preliminary objection for failure to conform to law or rule of

court, the Estate contended that the complaint was filed without a verification

statement signed by appellant. (Id. at ¶¶ 20-28.) The Estate averred that

Tamara Santarelli, who was not a party to this action, filed the complaint and

signed appellant’s name, as well as her own name. (Id. at ¶¶ 23, 26.) The

trial court, noting that appellant failed to appear at the hearing on the matter,

to argue the merits of his complaint, or to present opposition to the



                                      -5-
J. S33033/19

preliminary objections, sustained the preliminary objections upon finding that

the Estate’s arguments were valid and legally supported. (Trial court opinion,

1/22/19 at 2.)

      A review of the record reveals that appellant commenced an action

against the Estate; and on August 17, 2018, a praecipe for writ of summons,

listing appellant as the plaintiff, was issued and served upon the Estate.

Tamara    Santarelli    was    not   listed   as   a   plaintiff   on   the   praecipe.

Tamara Santarelli signed and filed the complaint, listing herself as co-plaintiff,

and on appellant’s signature line wrote, “Victor James Santarelli III signed

with his permission by Tamara Santarelli.” (See complaint, 9/28/18.) The

complaint did not contain a verification statement signed by appellant, and

the complaint was not signed by appellant, as the pro se plaintiff.

      The record clearly demonstrates that the complaint failed to conform to

the Pennsylvania Rules of Civil Procedure requiring that the complaint be

signed by the pro se appellant and contain a verification statement signed by

appellant. See Rules 1023.1 and 1024. Therefore, we find no error in the

trial court’s granting of the Estate’s preliminary objection for failure to conform

to the rules of court.        Moreover, because appellant’s complaint is void

ab initio for failure to include the essential verification statement signed by

appellant and was not signed by the pro se appellant, we find appellant’s

other issues moot.

      Order affirmed.



                                        -6-
J. S33033/19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/18/2019




                          -7-